J-A15001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHRISTINA ISAACKS NKA                   :   IN THE SUPERIOR COURT OF
 CHRISTINA PISANO                        :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JOHN ISAACKS                            :
                                         :   No. 1237 WDA 2021
                   Appellant             :

           Appeal from the Order Entered September 23, 2021
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                              2018-00662


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY BOWES, J.:                  FILED: SEPTEMBER 13, 2022

      John Isaacks (“Father”) appeals the September 23, 2021 custody order

that awarded Christina Isaacks (“Mother”) primary physical custody of their

two sons, T.I. and J.I. We affirm.

      T.I. was born to Mother and Father in August 2010 while the couple lived

in Pennsylvania. Approximately eighteen months later, the parties moved to

Georgia and married in 2012. J.I. was born of the marriage in October 2015.

To varying degrees, both children have special needs involving either

developmental delays or a speech impediment. The parties separated during

2018. Mother returned to Pennsylvania, where she exercised primary physical

custody of the children with Father’s consent.

      Father remarried and currently resides with his wife, Nancy, in Ellijay,

Georgia.   He is employed as a Software Engineer for Brody, Inc.       As the
J-A15001-22


position is 100% remote, Father enjoys maximum flexibility in his employment

schedule.

      Mother initiated a relationship with Adam Zimmerman, the father of her

youngest child, a daughter, with whom she and the boys intermittently resided

near Brookville, Pennsylvania. Father has leveled allegations of physical and

emotional abuse against Mr. Zimmerman, which led Mother to eventually

stipulate in a consent order providing that “The children shall not be left

unsupervised in the presence of Adam Zimmerman.” Custody Order, 5/28/20.

Specifically, Father asserts that Mr. Zimmerman was mean to the children,

tripped J.I., threw an object at him, and called the child “a little bitch.”

Father’s brief at 74.    On a different occasion, Mr. Zimmerman playfully

wrapped T.I.’s head in a blanket for approximately four seconds, but the

incident frightened the young child. N.T. Custody Trial, 8/13/21, at 373-75,

463-64. Mr. Zimmerman has pulled similar stunts on J.I., Mother’s daughter,

and Mr. Zimmerman’s son from a previous relationship. Id. at 376-77, 464.

      Mother’s relationship with Mr. Zimmerman deteriorated after the

tripping incident, which Mother characterized as an “unacceptable,” “shitty

thing” and since March 1, 2021, she and the three children lived alone. Id.

at 460, 464. She is not currently involved in a romantic relationship. Mother’s

parents     and   extended   family,   with   whom   the   children   share   close

relationships, also live in the Brookville area. Finally, Mother is employed as

a manager at a local restaurant, the Courthouse Grill and Pub.


                                        -2-
J-A15001-22


      Since August 7, 2018, the parties have followed a custody order that

granted Mother primary physical custody of the children and shared legal

custody. The order was most recently modified by consent in May 2020, in

order to adjust aspects of the physical custody schedule, outline the details of

the custody transfers, and include the stipulation prohibiting Mr. Zimmerman

from having unsupervised contact with T.I. and J.I.

      On February 5, 2021, Father filed the motion for modification that is the

genesis of this appeal. He sought to exercise primary physical custody of T.I.

and J.I. in Georgia. Following an evidentiary hearing, the trial court entered

the above-referenced custody order awarding Mother primary physical

custody and granting Father periods of partial physical custody that are

substantially similar to the prior custody schedule.      Generally, the court

awarded Father partial physical custody during Thanksgiving break, Christmas

break, nearly the entirety of summer vacation, and “other times as the parties

may agree.”    Custody Order, 9/23/21, at 2.      The trial court also provided

detailed expectations regarding the parties’ obligations during the transfer of

physical custody, including a directive to share the cost of airfare if the

children travel without supervision. Id. The order also directed the parties

to facilitate contact between the children and the non-custodial parent, and

precluded either party from allowing the children to be around any person who

is under the influence of drugs or alcohol. Id.




                                     -3-
J-A15001-22


      Contemporaneous with the custody order, the trial court issued its

findings of fact, conclusions of law, and a delineation of the custody factors

set forth in 23 Pa.C.S. § 5328(a). This timely appeal followed.

      Father asserted seventeen issues in the concise statement of errors

complained of on appeal that he filed contemporaneously with the notice of

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). One of the several issues that

Father raised in his concise statement related to the court’s failure to consider

the relocation factors outlined in § 5337(h) of the Custody Act. In addressing

this issue in the ensuing Rule 1925(a) opinion, the trial court determined that

a concurrent analysis of the relocation factors was not warranted because

neither party sought to relocate with the children.

      Father lists ten questions for our review:

      I. Did the trial court err and/or abuse its discretion by entering an
      order denying Father’s request for primary residential custody and
      establishing a custody order without considering, delineating and
      assessing the custody relocation factors set forth in 23 Pa.C.S.
      § 5337(h) because [F]ather is seeking a change in custody which,
      if granted, will result in the children moving a significant distance?

      II. Did the trial court err and/or abuse its discretion by entering
      an order that is contrary to the best interest of the children when
      it determined that the Mother should have primary residential
      custody?

      III. Did the trial court err and/or abuse its discretion by not
      properly applying the factors set forth in 23 Pa.C.S. § 5328(a)(1)
      “Which party is more likely to encourage and permit frequent and
      continuing contact between the children and another party”?

      IV. Did the trial court err and/or abuse its discretion by not
      properly applying the factor set forth in 23 Pa.C.S. § 5328(a)(10):
      “Which party is most likely to attend to the daily, physical,

                                      -4-
J-A15001-22


      emotional, developmental, educational and special needs of the
      children . . .”?

      V. Did the trial court err and/or abuse its discretion by not properly
      applying the factor set forth in 23 Pa.C.S. § 5328(a)(13): “The
      level of conflict between the parties and the willingness and ability
      of the parties to cooperate with one another.”

      VI. Did the trial court err and/or abuse its discretion [by] not
      properly applying the 23 Pa.C.S. § 5328(a)(2): “The present and
      past abuse committed by a party or member of the party’s
      household, whether there is a continued risk of harm to the child
      or an abused party and which party can better provide adequate
      physical safeguards and supervision of the child . . .”?

      VII. Did the trial court err and/or abuse its discretion by not
      properly applying the factor set forth in 23 Pa.C.S. § 5328(a)(4):
      “The need for stability and continuity in the child’s education,
      family life and community life.”

      VIII. Did the trial court err and/or abuse its discretion by not
      properly applying the factor set forth in 23 Pa.C.S. § 5328(a)(12):
      “Each party’s availability to care for the child or ability to make
      appropriate child-care arrangements.”

      IX. Did the trial court err and/or abuse its discretion by not
      properly applying the factor set forth in 23 Pa.C.S. § 5328(a)(16):
      “Any other relevant factor.”

      X. Did the trial court err and/or abuse its discretion by removing
      the provision in the prior order which states: “The children shall
      not be left unsupervised in the presence of Adam Zimmerman.”

Father’s brief at 8-11 (cleaned up).

      We apply the following standard and scope of review.

         [T]he appellate court is not bound by the deductions or
         inferences made by the trial court from its findings of fact,
         nor must the reviewing court accept a finding that has no
         competent evidence to support it. . . . However, this broad
         scope of review does not vest in the reviewing court the
         duty or the privilege of making its own independent
         determination. . . . Thus, an appellate court is empowered

                                       -5-
J-A15001-22


         to determine whether the trial court’s incontrovertible
         factual findings support its factual conclusions, but it may
         not interfere with those conclusions unless they are
         unreasonable in view of the trial court’s factual findings;
         and thus, represent a gross abuse of discretion.

     R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
     (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa. Super.
     2001)). Moreover,

        [O]n issues of credibility and weight of the evidence, we
        defer to the findings of the trial [court] who has had the
        opportunity to observe the proceedings and demeanor of
        the witnesses.

        The parties cannot dictate the amount of weight the trial
        court places on evidence. Rather, the paramount concern
        of the trial court is the best interest of the child. Appellate
        interference is unwarranted if the trial court’s consideration
        of the best interest of the child was careful and thorough,
        and we are unable to find any abuse of discretion.

     R.M.G., Jr., supra at 1237 (internal citations omitted). The test
     is whether the evidence of record supports the trial court’s
     conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
     2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014).

     “[I]t is not this Court’s function to determine whether the trial court

reached the ‘right’ decision; rather, we must consider whether, based on the

evidence presented, given due deference to the trial court’s weight and

credibility determinations, the trial court erred or abused its discretion in

awarding custody to the prevailing party.” E.B. v. D.B., 209 A.3d 451, 468

(Pa.Super. 2019) (citation and some quotation marks omitted).           We have

explained,




                                     -6-
J-A15001-22


      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

D.Q. v. K.K., 241 A.3d 1112, 1117 (Pa.Super. 2020) (quoting Ketterer v.

Seifert, 902 A.2d 533, 540 (Pa.Super. 2006)).

      Child custody actions are governed by the Child Custody Act, 23 Pa.C.S.

§§ 5321-5340. The primary concern in any custody case is the best interests

of the child. The Custody Act sets forth the following sixteen custody factors

that the trial court must consider when awarding any form of custody:

      5328. Factors to consider when awarding custody.

      (a) Factors. – In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

         (1) Which party is more likely to encourage and permit
         frequent and continuing contact between the child and
         another party.

         (2) The present and past abuse committed by a party or
         member of the party’s household, whether there is a
         continued risk of harm to the child or an abused party and
         which party can better provide adequate physical
         safeguards and supervision of the child.

         (2.1) The information set forth in section 5329.1(a)(1) and
         (2) (relating to consideration of child abuse and involvement
         with protective services).

         (3) The parental duties performed by each party on behalf
         of the child.


                                     -7-
J-A15001-22


        (4) The need for stability and continuity in the child’s
        education, family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on the
        child’s maturity and judgment.

        (8) The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence where
        reasonable safety measures are necessary to protect the
        child from harm.

        (9) Which party is more likely to maintain a loving, stable,
        consistent and nurturing relationship with the child
        adequate for the child’s emotional needs.

        (10) Which party is more likely to attend to the daily
        physical, emotional, developmental, educational and special
        needs of the child.

        (11) The proximity of the residences of the parties.

        (12) Each party’s availability to care for the child or ability
        to make appropriate child-care arrangements.

        (13) The level of conflict between the parties and the
        willingness and ability of the parties to cooperate with one
        another. A party’s effort to protect a child from abuse by
        another party is not evidence of unwillingness or inability to
        cooperate with that party.

        (14) The history of drug or alcohol abuse of a party or
        member of a party’s household.

        (15) The mental and physical condition of a party or
        member of a party’s household.

        (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).


                                     -8-
J-A15001-22


       Instantly, the trial court carefully considered the foregoing custody

factors and explained its rationale for granting Mother primary physical

custody. The court determined that factors three, nine, and sixteen favored

Mother, no factors militated in favor of Father, and the remaining factors were

either neutral or inapplicable.       See Finding of Fact and Conclusion of Law,

9/23/21, unnumbered at 16-18. As to the catchall factors under (a)(16), the

court summarized its rationale, in pertinent part, as follows:

       The factor that tilts the scale in favor of Mother is the fact that,
       just three years ago, Father believed the children would be better
       served by living with Mother. The children have done well in
       Mother’s care and they will continue to do well in her care. . . .
       Father testified that his primary factor [in seeking to modify the
       custody arrangement] essentially was the [continued presence of
       Adam Zimmerman in the household] . . . , and the fact [Father]
       felt that the children were not doing well educationally, saying this
       only after he testified multiple times he felt there were significant
       delays in both children even when they were in his care. The
       testimony of Ms. [Brittany] Nowacki from Brookville School
       District, explains the grades are indicative of their performance
       and both children are doing well in school although they have
       some disability issues, those issues are being addressed in
       Brookville School District and the children are doing very well
       educationally and socially.

Id. at 18.

       Father’s first issue asserts that the trial court erred in failing to

supplement its consideration of the foregoing best-interests factors with a

review of the ten relocation factors outlined in § 5337(h).1 Relying upon our

____________________________________________


1   That section of the Custody Act provides as follows:




                                           -9-
J-A15001-22


____________________________________________


          (h) Relocation factors.--In determining whether to grant a
       proposed relocation, the court shall consider the following factors,
       giving weighted consideration to those factors which affect the
       safety of the child:

              (1) The nature, quality, extent of involvement and
              duration of the child’s relationship with the party
              proposing to relocate and with the nonrelocating
              party, siblings and other significant persons in the
              child’s life.

              (2) The age, developmental stage, needs of the child
              and the likely impact the relocation will have on the
              child’s   physical,  educational    and     emotional
              development, taking into consideration any special
              needs of the child.

              (3) The feasibility of preserving the relationship
              between the nonrelocating party and the child through
              suitable custody arrangements, considering the
              logistics and financial circumstances of the parties.

              (4) The child’s preference, taking into consideration
              the age and maturity of the child.

              (5) Whether there is an established pattern of conduct
              of either party to promote or thwart the relationship
              of the child and the other party.

              (6) Whether the relocation will enhance the general
              quality of life for the party seeking the relocation,
              including, but not limited to, financial or emotional
              benefit or educational opportunity.

              (7) Whether the relocation will enhance the general
              quality of life for the child, including, but not limited
              to, financial or emotional benefit or educational
              opportunity.

              (8) The reasons and motivation of each party for
              seeking or opposing the relocation.



                                          - 10 -
J-A15001-22


discussion in D.K. v. S.P.K., 102 A.3d 467, 476 (Pa.Super. 2014), concerning

the interplay between the best-interest factors and relocation factors in

custody cases where “the children stand to move a significant distance,” he

asserts that the trial court erred in failing to perform the § 5337(h) analysis.

Father’s brief at 31-34.

       In D.K. v. S.P.K., we announced that in a case where a child would

have to move a significant distance as a result of a custody determination, the

trial court should incorporate the relevant factors of § 5337(h) in its § 5328(a)

best-interests analysis. Id. at 476.           In making this determination, we

recognized that the § 5328(a) factors “encompassed, directly or implicitly,”

several of the relocation factors.        Id. at 478.   Hence, we concluded, “Any

relevant section 5337(h) factor that is not expressly encompassed in section

5328(a) should be considered by the trial court under the catchall provision of

section 5328(a)(16).” Id.

       As Father seeks primary physical custody of T.I. and J.I., his petition for

modification raises the possibility that the children will be required to move a


____________________________________________


              (9) The present and past abuse committed by a party
              or member of the party’s household and whether
              there is a continued risk of harm to the child or an
              abused party.

              (10) Any other factor affecting the best interest of the
              child.

23 Pa.C.S. § 5337(h).


                                          - 11 -
J-A15001-22


significant distance from Brookville, Pennsylvania to Ellijay, Georgia. Thus,

noting that the trial court neglected to perform a formal analysis of the

enumerated relocation factors, Father contends the trial court committed

reversible error and requests that we “remand the matter back to the trial

court for application of the relocation factors.” Father’s brief at 34. For the

following reasons, remand is unnecessary.

      As noted supra, D.K. v. S.P.K. does not require a full analysis of the ten

relocation factors. Instead, that Court recognized that many of the relocation

factors are addressed in the statutory analysis of the best-interest factors

listed in § 5328(a).        Specifically, the relocation factors outlined in

§ 5337(h)(1), (h)(4), (h)(5), and (h)(9) are subsumed by the correlating

best-interest factors listed in § 5328(a)(2), (a)(3), (a)(5), (a)(6), (a)(7), and

(a)(8).   Id. at 102.    Moreover, the two relocation factors discussed in

§ 5337(h)(6) and (h)(8) are not relevant because they relate directly to the

parties to the dispute rather than the best interests of the children. Thus, it

is apparent from our rationale in D.K. v. S.P.K that § 5328(a) encompasses

all but three of the pertinent relocation factors, (h)(2), (h)(3), and (h)(7). Id.

Those three factors address, inter alia, the impact of relocation on the child’s

emotional development, the logistics of preserving the relationship with the

non-custodial parent, and the possible enhancement to the child’s quality of

life, respectively.




                                     - 12 -
J-A15001-22


      Thus, while Father is correct that the trial court misapprehended its

mandate by concluding that § 5337(h) was entirely inapplicable in this case,

remand is not required. The trial court issued a comprehensive discussion of

the applicable § 5328(a) best interest factors, which encompassed all but

three relocation factors. As to those three factors, Father’s brief neglects to

identify which pertinent factors, if any, the trial court neglected to incorporate

into its best-interest analysis. Although Father asserted in the Rule 1925(b)

statement that the trial court erred in failing to address relocation factors

(h)(2), (h)(3), (h)(7) and (h)(9), he abandoned those claims by neglecting to

present any supporting argument in his brief.         See Commonwealth v.

Heggins, 809 A.2d 908, 912 n.2 (Pa.Super. 2002) (citation omitted) (stating,

issues raised in concise statement but abandoned in appellant’s brief are

waived).

      Moreover, to the extent that Father’s argument was preserved by the

general assertions in his brief, it fails on the merits. We note that, while not

identified as such by the Court in D.K. v. S.P.K., the substance of

§ 5337(h)(2), concerning the impact of relocation on the child’s physical,

educational and emotional development, in light of his developmental stage,

and special needs, correlates with § 5328(a)(9) and (a)(10), which are

designed to identify the party who is more likely to serve the child’s emotional

needs and attend his physical, emotional, developmental, educational and

special needs. Instantly, the trial court determined that (a)(9) militated in


                                     - 13 -
J-A15001-22


Mother’s favor because she has demonstrated her ability to serve the

children’s emotional needs despite the added pressure of Father’s heightened

expectations of the children’s progress. Furthermore, (a)(10) was determined

to be neutral insofar as “Both [parents] are equally likely to attend to the daily

physical, emotional, developmental, educational and special needs of the

children.” See Finding of Fact and Conclusion of Law, 9/23/21, unnumbered

at 17.   Hence, the trial court implicitly addressed the crux of (h)(2) in its

determination of § 5328(a)(9) and (a)(10).

      Similarly, the trial court addressed the import of (h)(3) and (h)(7); first,

by crafting a detailed custody order that specifically addressed the constraints

of   long-distance   custody   exchanges      while   preserving   the   children’s

communication with the non-custodial parent; and second, in detailing the

children’s continued development with Mother and progress in the Brookville

Area School District. Finally, the § 5328 (a) best-interest factor concerning

the potential abuse of party’s household correlates directly with § 5337(h)(9),

and, as discussed, infra, the certified record supports the trial court’s

determination that Mother addressed the potential risk of harm that

Mr. Zimmerman posed to the children.            Thus, notwithstanding Father’s

protestations to the contrary, the trial court complied with our holding in D.K.

v. S.P.K. by evaluating the relevant relocation factors in its best-interest

analysis. Hence, this claim fails.




                                     - 14 -
J-A15001-22


      Next, we address Father’s claim that the custody schedule does not

serve the best interests of T.I. and J.I. because it failed to maximize the

duration and frequency of his custodial periods.      Father’s brief at 21. He

contends that his proposed custodial arrangement, wherein he exercises

primary physical custody, provided the non-custodial parent “considerably

more time.” Id. at 22, 34-40. For the following reason, no relief is due.

      First, this issue is waived because Father did not include any issue

challenging the custody schedule in his Rule 1925(b) statement, and the trial

court did not confront it. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included

in the Statement . . . are waived.”).    Our review of Father’s Rule 1925(b)

statement reveals two general assertions that could theoretically subsume the

argument that he raised on appeal: issue six, “The Trial Court erred and/or

abused its discretion by entering an Order that is contrary to the best interest

of the children when it determined that the Mother should have primary

residential custody;” and issue fourteen, “The Trial Court erred and/or abused

its discretion by entering an Order that was inconsistent with the facts in the

record and contrary to the best interest of the children.” Father’s Rule 1925(b)

Statement, 10/15/21, unnumbered at 2, 3.          All of the remaining issues

challenged specific aspects of the trial court’s custody analysis that did not

implicate the custody schedule in any manner.

      In confronting these two general assertions, the trial court referred to

its best-interest analysis as supported by its factual findings and the evidence


                                     - 15 -
J-A15001-22


presented during the evidentiary hearings.       Accordingly, the court did not

address any issue concerning the duration or frequency of Father’s custodial

periods. Since Father did not state his claim of error with sufficient specificity

to allow the trial court to consider the challenges to the custody schedule and

explain the reasons for its ruling, we are unable to determine whether any

abuse of discretion occurred. Therefore, the issue is waived. See Pa.R.A.P.

1925(b)(4)(vii).

      Nevertheless, in an abundance caution, we address the issue briefly and

note that the trial court addressed all the statutorily mandated best-interest

factors outlined in § 5328(a) in awarding Mother primary physical custody and

in fashioning a custody schedule that serves the best interests of both

children. Father’s brief provides an in-depth critique of the custody schedule.

However, he neglects to provide any legal authority for the proposition that

we are authorized, much less bound, to nullify the custody schedule because

his proposed schedule purports to increase the frequency and duration of the

periods of custody for the non-custodial parents. This omission is particularly

salient in light of the fact that the order specifically requires the parties to

facilitate communication between the children and the non-custodial parent.

Hence, even if Father had raised this claim in his Rule 1925(b) statement,

which he did not, it would fail.     Plainly, the trial court did not abuse its

discretion in crafting a custody schedule that was consistent with the

arrangement that the children have enjoyed since 2018.


                                     - 16 -
J-A15001-22


        The gravamen of Father’s remaining challenge to the best-interest

determination is that the court “abus[ed] its discretion by not properly

applying [various] factor[s.]” Father’s brief at 8-10. He specifically assails

the court’s analysis of factors one, two, four, ten, twelve, thirteen and sixteen.

In support of these claims, Father uniformly credits his own testimony during

the hearing as evidence that the trial court misapplied the various factors.

Again, no relief is due.

        Of the eight best-interest factors implicated in this aspect of Father’s

argument, only factor sixteen favored Mother for the reasons that we discuss

infra   in   relation   to   Mother’s    efforts   to   protect   the   children   from

Mr. Zimmerman. The court determined that all the remaining factors were

either inapplicable2 or neutral because both parents demonstrated equal

capabilities relevant to the qualities outlined in the factors and revealed

themselves to be more cooperative than they realized. See Finding of Fact

and Conclusion of Law, 9/23/21, unnumbered at 16-18. Father’s assertions




____________________________________________


2  The trial court’s Finding of Fact and Conclusion of Law stated that factor
two, concerning abuse by household member and the risk of harm to the
children, was “N/A,” ostensibly because the court no longer viewed
Mr. Zimmerman as a risk of harm once he was removed from Mother’s
household. The trial court subsequently made this express determination in
the Rule 1925(a) opinion, finding that Mother eliminated the potential risk of
harm associated with her former paramour. We address the propriety of the
court’s determination in relation to Father’s argument in favor of the no-
contact stipulation.

                                          - 17 -
J-A15001-22


simply ask that we reweigh the evidence adduced during the hearing to reach

conclusions in his favor. For the following reasons, his arguments fail.

      It is axiomatic that a party cannot dictate the weight that the trial court

attributed to the evidence or its consideration of any single factor. Indeed, as

we explained in M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013), “it is

within the trial court’s purview as the finder of fact to determine which factors

are most salient and critical in each particular case.” We simply will not revisit

the trial court’s factual findings that are based on the certified record to

reassess the weight of the evidence.       J.R.M. v J.E.A., 33 A.3d 647, 650

(Pa.Super. 2011) (“[W]ith regard to issues of credibility and weight of the

evidence, we must defer to the presiding trial judge who viewed and assessed

the witnesses first-hand[.]”). Thus, inasmuch as the certified record sustains

the trial court’s findings of fact, we do not disturb them. See Ketterer, supra

at 539 (pertinent test in reviewing custody order is whether evidence of record

supports the trial court’s conclusions.). Having reviewed the certified record,

we discern neither an abuse of discretion nor legal error in the trial court’s

best-interest analysis pursuant to § 5328(a).

      Finally, we address Father’s assertion that the trial court erred in failing

to append to the instant custody order the stipulation that the children will not

be left unsupervised in the presence of Mr. Zimmerman.          In rejecting this

contention, the trial court deemed credible Mother’s testimony that she

terminated her romantic relationship with Mr. Zimmerman and does not


                                     - 18 -
J-A15001-22


interact with him beyond what is necessary to co-parent their daughter. It

also credited Mother’s testimony that she would not subject the children to

inappropriate treatment in any manner. The trial court reasoned,

      [T]his Court did not feel, based on the presentation of evidence,
      that [the stipulation] is appropriate. Adam Zimmerman is no
      longer a member of Mother’s household and Mother would not use
      him as a caretaker. The Court believes Mother was credible in her
      testimony     regarding     ending    the    relationship    with
      Adam Zimmerman. As such, the Court did not enter the condition
      in the Order.

            Because Mother no longer has a relationship and she would
      not allow Zimmerman to care for the children, it would be
      inappropriate to ban the father of a . . . [child] who lives with her
      mother in that residence from that residence and from ordinary
      family contact.         There was not evidence presented that
      Zimmerman currently presents a danger to the children. As such,
      the Court did not feel a need to enter what Mother offered as a
      stipulation[.] . . . It is not an abuse of discretion and, as such, the
      Superior Court should affirm [the t]rial [c]ourt’s decision.

Rule 1925(a) Opinion, 10/26/21, at 2.

      Our review of the certified record supports the trial court’s finding.

During   the   evidentiary   hearing,    Mother   testified   that   she   removed

Mr. Zimmerman from her residence during March 2019, rekindled the

relationship for a few months in 2020, but has not had any significant contact

with him since March 2021, when she leased a residence for herself and her

children. N.T., Custody Hearing, 8/13/21, at 315-16, 361-62, 392-93. Mother

and Mr. Zimmerman simply co-parent their daughter with no intention of

reviving the romance. Id. at 394, 396. Mother explained, “I want to maintain,

like, a healthy co-parenting relationship with him hopefully to the point where


                                        - 19 -
J-A15001-22


it doesn't lead to custody disputes.” Id. at 396. Upon further inquiry by the

trial court, she noted, “it’s not my intention to pursue any kind of relationship

based romantically with him.” Id. at 397, see also id. at 496. Moreover,

Mother not only agreed that it is in the best interest of the children to limit

any contact with Mr. Zimmerman and took the initiative to preclude any

unsupervised contact, but she also testified that she never left the boys with

Mr. Zimmerman since the tripping incident of March 2019. Id. at 360-61;

496-97. As the certified record supports the trial court’s determination that

the inclusion of the non-contact stipulation was not necessary, we reject

Father’s contention that the court erred in omitting it.

      Accordingly, for all of the forgoing reasons, we affirm the custody order

awarding Mother primary physical custody to T.I. and J.I.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/13/2022




                                     - 20 -